

Exhibit 10.1

 


 

--------------------------------------------------------------------------------



 
 
 
MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Seller,
 
and
 
DAIMLER TRUST LEASING LLC,
as Purchaser
 
______________________________
 
FIRST-TIER SALE AGREEMENT
 
Dated as of April 1, 2014
______________________________
 


 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
 




TABLE OF CONTENTS
 
Page
 
ARTICLE ONE
 
USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01. Capitalized Terms; Rules of Usage
1
 
ARTICLE TWO
 
SALE OF THE FIRST-TIER ASSETS
 
Section 2.01. Sale of the First-Tier Assets
3
Section 2.02. Closing; Further Assignments
3
Section 2.03. Intent; Savings Clause
3
 
ARTICLE THREE
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01. Representations and Warranties of the Purchaser
4
Section 3.02. Representations and Warranties of the Seller
5
Section 3.03. Survival of Representations and Warranties
7
 
ARTICLE FOUR
 
CONDITIONS
 
Section 4.01. Conditions to Obligation of the Purchaser
8
Section 4.02. Conditions to Obligation of the Seller
8
Section 4.03. Deemed Satisfaction of Conditions
8
 
ARTICLE FIVE
 
COVENANTS OF THE SELLER
 
Section 5.01. Protection of Right, Title and Interest to the First-Tier Assets
9
Section 5.02. Other Liens or Interests
10
Section 5.03. Indemnification
10
 
ARTICLE SIX
 
MISCELLANEOUS PROVISIONS
 
Section 6.01. Obligations of the Seller
12
Section 6.02. Amendment
12

 
 
i

--------------------------------------------------------------------------------

 
 
Page
 
Section 6.03. Waivers
12
Section 6.04. Costs and Expenses
13
Section 6.05. Notices
13
Section 6.06. Severability
13
Section 6.07. Counterparts
13
Section 6.08. Successors and Assigns
13
Section 6.09. No Petition
14
Section 6.10. Table of Contents and Headings
14
Section 6.11. GOVERNING LAW; SUBMISSION TO JURISDICTION
14
Section 6.12. WAIVER OF JURY TRIAL
14
Section 6.13. Limited Recourse
14
Section 6.14. Each Exchange Note Separate; Assignees of Exchange Note
15

 
EXHIBITS 
 

Exhibit A –  Perfection Representations, Warranties and Covenants  A-1

 
 
 
 
 
 
 

 
 
ii

--------------------------------------------------------------------------------

 
This FIRST-TIER SALE AGREEMENT, dated as of April 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
between MERCEDES-BENZ FINANCIAL SERVICES USA LLC, a Delaware limited liability
company (“MBFS USA”), as seller (the “Seller”), and DAIMLER TRUST LEASING LLC, a
Delaware limited liability company, as purchaser (the “Purchaser”).
 
RECITALS
 
WHEREAS, pursuant to the Second Amended and Restated Trust Agreement, dated as
of April 1, 2008 (the “Titling Trust Agreement”), among MBFS USA, as titling
trust administrator, Daimler Trust Holdings LLC, as initial beneficiary, and BNY
Mellon Trust of Delaware (f/k/a BNYM (Delaware)) (f/k/a The Bank of New York
(Delaware)), Daimler Trust, a Delaware statutory trust (the “Titling Trust”),
was created to hold title to leases, vehicles and certain related assets (the
“Titling Trust Assets”);
 
WHEREAS, MBFS USA, as lender (in such capacity, the “Lender”) and as servicer
(in such capacity, the “Servicer”), the Titling Trust, Daimler Title Co., as
collateral agent (the “Collateral Agent”), and U.S. Bank Trust National
Association, as administrative agent, have entered into an Amended and Restated
Collateral Agency Agreement, dated as of March 1, 2009 (the “Basic Collateral
Agency Agreement”), pursuant to which the Lender will make advances to the
Titling Trust from time to time that the Titling Trust will use to acquire
Titling Trust Assets;
 
WHEREAS, the parties to the Basic Collateral Agency Agreement have entered into
the 2014-A Exchange Note Supplement, dated as of April 1, 2014 (the “2014-A
Exchange Note Supplement”), pursuant to which an exchange note, having an
aggregate initial outstanding principal balance of $2,379,989,193.90, bearing a
floating interest rate and a stated maturity date of December 16, 2019 (the
“2014-A Exchange Note”), was issued and delivered to the Lender;
 
WHEREAS, pursuant to the 2014-A Exchange Note Supplement, the Seller and the
Titling Trust have also specified certain leases and vehicles to be allocated to
a reference pool with respect to the 2014-A Exchange Note; and
 
WHEREAS, the parties hereto wish to enter into this Agreement pursuant to which
the Seller will sell, transfer and assign the 2014-A Exchange Note and certain
related property and rights to the Purchaser.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE ONE

 
USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01.  Capitalized Terms; Rules of Usage.  Capitalized terms used herein
that are not otherwise defined shall have the meaning ascribed thereto in
Appendix 1 to the 2014-A Servicing Supplement or, if not defined therein, in
Appendix A to the Basic Collateral Agency Agreement.  Appendix 1 also contains
rules as to usage applicable to this Agreement.  Except as
 
 
 

--------------------------------------------------------------------------------

 
 
otherwise specified herein or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Agreement:
 
“2014-A Servicing Supplement” means the 2014-A Servicing Supplement, dated as of
April 1, 2014, to the Basic Servicing Agreement, among MBFS USA, as servicer and
lender, Daimler Trust, as titling trust, and Daimler Title Co., as collateral
agent.
 
“Basic Servicing Agreement” means the Amended and Restated Servicing Agreement,
dated as of March 1, 2009, among MBFS USA, as lender and as servicer, Daimler
Trust, as titling trust, and Daimler Title Co., as collateral agent.
 
 
 
 
 
 

 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE TWO
 
SALE OF THE FIRST-TIER ASSETS
 
Section 2.01.  Sale of the First-Tier Assets.
 
(a)           Effective as of the 2014-A Closing Date, the Seller sells,
transfers, assigns and otherwise conveys to the Purchaser, without recourse, all
right, title and interest of the Seller, whether now owned or hereafter
acquired, in, to and under the 2014-A Exchange Note and all of the Seller’s
rights under the 2014-A Basic Documents, including all monies paid thereon and
all monies due thereon after the 2014-A Cutoff Date (collectively, the
“First-Tier Assets”).
 
(b)           The Purchaser accepts the sales, transfers, assignments and
conveyances made pursuant to Section 2.01(a) and pays to the Seller, as payment
for the 2014-A Exchange Note, the “Exchange Note Purchase Price” which is equal
to (i) the net proceeds of the sale of the 2014-A ABS Notes and (ii) the
Certificates.  The First-Tier Assets will become the property and rights of the
Purchaser.
 
Section 2.02.  Closing; Further Assignments.
 
(a)           The sale, transfer, assignment and conveyance of the First-Tier
Assets will take place on the 2014-A Closing Date concurrently with the closings
under the Second-Tier Sale Agreement and the Indenture.
 
(b)           The Seller acknowledges that, pursuant to the (i) Second-Tier Sale
Agreement, the Purchaser will sell, transfer, assign and convey the First-Tier
Assets to the Issuer and assign its rights under this Agreement to the Issuer
and (ii) the Indenture, the Issuer will assign and pledge the First-Tier Assets
and certain other property and rights to the Indenture Trustee for the benefit
of the 2014-A Secured Parties.  The Seller consents to such sale, transfer,
assignments, pledge and conveyance.
 
(c)           The sale, transfer, assignment and conveyance of the First-Tier
Assets pursuant to this Agreement is without recourse, and the Seller does not
guarantee payment on the First-Tier Assets or collection of any Collateral Asset
included in the 2014-A Reference Pool.
 
Section 2.03.  Intent; Savings Clause.  It is the intention of the parties
hereto that (i) the sale pursuant to Section 2.01 constitute an absolute sale of
the First-Tier Assets, including all monies paid thereon and all monies due
thereon on or after the 2014-A Cutoff Date, conveying good title to the
First-Tier Assets free and clear of any Lien other than Permitted Liens, from
the Seller to the Purchaser and (ii) the First-Tier Assets not be a part of the
Seller’s estate in the event of a bankruptcy or insolvency of the Seller.  If,
notwithstanding the intention of the parties hereto, such sale is deemed to be a
pledge in connection with a financing or is otherwise deemed not to be a sale,
the Seller grants, and the parties intend that the Seller grants, to the
Purchaser a security interest in the First-Tier Assets and the performance by
the Seller of the obligation by the Seller to pay to the Purchaser all amounts
received with respect to the 2014-A Exchange Note, and in such event, this
Agreement will constitute a security agreement under applicable law and the
Purchaser will have all of the rights and remedies of a secured party and
creditor under the UCC.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE THREE

 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01.  Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Seller as of the 2014-A Closing Date:
 
(a)           Organization and Good Standing; Qualification.  The Purchaser has
been duly organized and is validly existing as a limited liability company in
good standing under the laws of the State of Delaware, with the power and
authority to own or lease its properties and to conduct its activities as such
properties are currently owned or leased and such activities are currently
conducted.
 
(b)           Due Qualification.  The Purchaser is duly qualified to do business
as a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its activities requires such qualification,
license or approval, unless the failure to obtain such qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Purchaser’s ability to perform its obligations under this Agreement.
 
(c)           Power and Authority; Authorization; Execution and Delivery;
Binding Obligation.  The Purchaser has the power and authority to execute,
deliver and perform its obligations under this Agreement.  This Agreement has
been duly authorized, executed and delivered by the Purchaser and constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as such enforceability may be
limited by insolvency, bankruptcy, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights and by general equitable
principles.
 
(d)           No Violation.  The consummation of the transactions contemplated
by, and the fulfillment of the terms of, this Agreement will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under its limited
liability company agreement, any material indenture, mortgage, deed of trust,
loan agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Purchaser is a party or by which the Purchaser is
bound, (ii) result in the creation or imposition of any Lien upon any of the
Purchaser’s properties pursuant to the terms of any such agreement or instrument
(other than Permitted Liens or Liens contemplated by the 2014-A Basic
Documents), (iii) violate the certificate of formation of the Purchaser or the
limited liability company agreement of the Purchaser or (iv) violate or
contravene any law or, to the Purchaser’s knowledge, any order rule or
regulation applicable to the Purchaser of any Governmental Authority having
jurisdiction over the Purchaser or its properties, the failure to comply with
which would reasonably be expected to have a material adverse effect on the
Purchaser’s ability to perform its obligations under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
(e)           No Proceedings.  There are no proceedings pending, or, to the
Purchaser’s knowledge, threatened, and to the Purchaser’s knowledge there are no
investigations pending or threatened, against or affecting the Purchaser or its
property before any Governmental Authority (i) asserting the invalidity or
unenforceability of the 2014-A Exchange Note, the 2014-A ABS Notes this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (iii) seeking any determination or ruling that
would reasonably be expected to have a material adverse effect on the ability of
the Purchaser to perform its obligations under this Agreement.
 
(f)           No Material Default.  Neither the Purchaser nor its affiliates is
in material default under any agreement, contract, instrument, or indenture of
any nature whatsoever to which the Purchaser or its affiliates is bound, and
which default would have a material adverse effect on the ability of the
Purchaser to perform its obligations under this Agreement.
 
(g)           No Consent.  No consent, approval, authorization, or order of any
court or governmental agency or body is required under federal or state law for
the execution, delivery, and performance by the Purchaser, or compliance by it
with this Agreement or the consummation of the transactions contemplated hereby,
or if required has been obtained or can be obtained prior to the execution of
this Agreement.
 
Section 3.02.  Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser as of the 2014-A Closing Date:
 
(a)           Organization and Good Standing; Qualification.  The Seller has
been duly organized and is validly existing as a limited liability company in
good standing under the laws of the State of Delaware, with the power and
authority to own or lease its properties and to conduct its activities as such
properties are currently owned or leased and such activities are currently
conducted.
 
(b)           Due Qualification.  The Seller is duly qualified to do business as
a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its activities requires such qualification,
license or approval, unless the failure to obtain such qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Seller’s ability to perform its obligations under this Agreement.
 
(c)           Power and Authority; Authorization; Execution and Delivery;
Binding Obligation.  The Seller has the power and authority to execute, deliver
and perform its obligations under this Agreement.  This Agreement has been duly
authorized, executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
insolvency, bankruptcy, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights and by general equitable principles.
 
 
5

--------------------------------------------------------------------------------

 
(d)           No Violation.  The consummation of the transactions contemplated
by, and the fulfillment of the terms of, this Agreement will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under its limited
liability company agreement, any material indenture, mortgage, deed of trust,
loan agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Seller is a party or by which the Seller is bound,
(ii) result in the creation or imposition of any Lien upon any of the Seller’s
properties pursuant to the terms of any such agreement or instrument (other than
Permitted Liens or Liens contemplated by the 2014-A Basic Documents to which the
Seller is a party), (iii) violate the certificate of formation of the Seller or
the limited liability company agreement of the Seller or (iv) violate or
contravene any law or, to the Seller’s knowledge, any order rule or regulation
applicable to the Seller of any Governmental Authority having jurisdiction over
the Seller or its properties, the failure to comply with which would reasonably
be expected to have a material adverse effect on the Seller’s ability to perform
its obligations under this Agreement.
 
(e)           No Proceedings.  There are no proceedings pending, or, to the
Seller’s knowledge, threatened, and to the Seller’s knowledge there are no
investigations pending or threatened, against or affecting the Seller or its
property before any Governmental Authority (i) asserting the invalidity or
unenforceability of the 2014-A Exchange Note, the 2014-A ABS Notes or this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (iii) seeking any determination or ruling that
would reasonably be expected to have a material adverse effect on the ability of
the Seller to perform its obligations under this Agreement.
 
(f)           Ownership and Transfer of 2014-A Exchange Note. Immediately
preceding its sale of the 2014-A Exchange Note to the Purchaser, the Seller was
the owner of the 2014-A Exchange Note, free and clear of any claims, and after
such sale of the 2014-A Exchange Note to the Purchaser, the Purchaser shall be
entitled to all of the rights and benefits of a holder of the 2014-A Exchange
Note under the Basic Collateral Agency Agreement and the 2014-A Exchange Note
Supplement.
 
(g)           No Material Default.  Neither the Seller nor its affiliates is in
material default under any agreement, contract, instrument, or indenture of any
nature whatsoever to which the Seller or its affiliates is bound, and which
default would have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement.
 
(h)           No Consent.  No consent, approval, authorization, or order of any
court or governmental agency or body is required under federal or state law for
the execution, delivery, and performance by the Seller, or compliance by it with
this Agreement or the consummation of the transactions contemplated hereby, or
if required has been obtained or can be obtained prior to the execution of this
Agreement.
 
(i)           Ability to Perform.  The Seller does not have any reason or cause
to believe that it cannot perform each and every covenant of such party
contained in this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
(j)           Solvency; Fair Value.  Both before and after giving effect to the
sale, transfer, assignment and conveyance of the First-Tier Assets pursuant to
this Agreement, the Seller is solvent and the transfer of the 2014-A Exchange
Note pursuant hereto is not being made with the intent to hinder, delay or
defraud the creditors of the Seller or any affiliate thereof.  The Seller is
receiving from the Purchaser reasonably equivalent value in exchange for the
transfer of 2014-A Exchange Note.
 
(k)           Perfection Representations.  The Seller makes the representations
and warranties set forth on Exhibit A.
 
Section 3.03.  Survival of Representations and Warranties.  The representations
and warranties set forth in this Article shall survive the closing under
Section 2.02, the sale of the First-Tier Assets by the Purchaser to the Issuer
pursuant to the Second-Tier Sale Agreement, and the pledge of the First-Tier
Assets by the Issuer to the Indenture Trustee.  Upon discovery by the Seller,
the Purchaser or the Indenture Trustee of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the others.
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE FOUR

 
CONDITIONS
 
Section 4.01.  Conditions to Obligation of the Purchaser.  The obligation of the
Purchaser to accept the First-Tier Assets as set forth in Section 2.01 is
subject to the satisfaction of the following conditions:
 
(a)           Representations and Warranties True.  The representations and
warranties of the Seller contained in Section 3.02 and in the other 2014-A Basic
Documents will be true and correct on the 2014-A Closing Date, and the Seller
will have performed on or prior to the 2014-A Closing Date all obligations to be
performed by the Seller under this Agreement on or prior to the 2014-A Closing
Date.
 
(b)           Delivery of 2014-A Exchange Note.  The Seller has delivered to the
Purchaser the 2014-A Exchange Note, registered in the name of “Daimler Trust
Leasing LLC” or its assignee or endorsed in blank by an effective endorsement.
 
(c)           Documents to be Delivered by the Seller.  On the 2014-A Closing
Date, the Seller will deliver such other documents as the Purchaser may
reasonably request.
 
(d)           Other Transactions.  The transactions contemplated by the 2014-A
Basic Documents will be consummated on or prior to the 2014-A Closing Date.
 
Section 4.02.  Conditions to Obligation of the Seller.  The obligation of the
Seller to sell the 2014-A Exchange Note to the Purchaser as set forth in Section
2.01 is subject to each representation and warranty of the Purchaser as set
forth in Section 3.01 and the other 2014-A Basic Documents being true and
correct on the 2014-A Closing Date, and each obligation to be performed by the
Purchaser under this Agreement on or prior to the 2014-A Closing Date having
been performed on or prior to the 2014-A Closing Date.
 
Section 4.03.  Deemed Satisfaction of Conditions.  Upon the transfer of the
First-Tier Assets to, and the acceptance of the First-Tier Assets by, the
Purchaser, all of the conditions set forth in this Article will be deemed to
have been satisfied.
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE FIVE

 
COVENANTS OF THE SELLER
 
Section 5.01.  Protection of Right, Title and Interest to the First-Tier Assets.
 
(a)           Within ten days after the 2014-A Closing Date, the Seller, as
debtor, will record and file, at its own expense, an initial financing statement
in each jurisdiction in which such financing statement is required by Applicable
Law, naming the Seller, as debtor, and the Purchaser, as secured party, in such
manner as is necessary, under the laws of each such jurisdiction, to perfect the
sale, transfer, assignment and conveyance of the First-Tier Assets to the
Purchaser (to the extent that such sale, transfer, assignment and conveyance may
be perfected by such filing).  The Seller will deliver to the Purchaser
file-stamped copies of, or filing receipts for, any such document filed promptly
upon such document becoming available following such filing.
 
(b)           The Seller will authorize and file such financing statements and
cause to be authorized and filed such amendments and continuation statements,
all in such manner and in such places as may be required by law fully to
preserve, maintain and protect the interest of the Purchaser in the First-Tier
Assets and in the proceeds thereof.  The Seller will deliver to the Purchaser
file-stamped copies of, or filing receipts for, any such document filed promptly
upon such document becoming available following such filing.
 
(c)           The Seller authorizes the Purchaser to file any financing or
continuation statements, and amendments to such statements, in all jurisdictions
and with all filing offices as the Purchaser may determine, in its sole
discretion, are necessary or advisable fully to preserve, maintain and protect
the interest of the Purchaser in the First-Tier Assets and the proceeds
thereof.  Such financing and continuation statements may describe the First-Tier
Assets in any manner as the Purchaser may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the Purchaser’s
interest in the First-Tier Assets.  The Purchaser will deliver to the Seller
file-stamped copies of, or filing receipts for, any such document filed promptly
upon such document becoming available following such filing.
 
(d)           The Seller agrees to do and perform any and all acts and to
execute any and all further instruments required or reasonably requested by the
Purchaser or by the Owner Trustee or the Indenture Trustee to more fully effect
the purposes of this Agreement, including the execution of any financing
statements or continuation statements relating to the First-Tier Assets for
filing under the UCC of any applicable jurisdiction.
 
(e)           The Seller will give the Purchaser at least 30 days’ prior notice
of any change in its jurisdiction of organization and will promptly file (and
hereby authorizes the Purchaser and any assignee of the Purchaser hereunder to
file) all amendments of any previously filed financing or continuation statement
and any new financing statements as may be necessary to continue the perfection
of the Purchaser’s interest in the First-Tier Assets.  The Seller will cause the
Servicer to maintain its jurisdiction of organization (for purpose of Section
9-307 of the UCC) in only one state within the United States.
 
 
9

--------------------------------------------------------------------------------

 
(f)           The Seller will not change its name, form of organization, or
corporate structure in any manner that would or could make any financing
statement or continuation statement filed by the Seller in accordance with
Section 5.01(a) seriously misleading within the meaning of Section 9-506 of the
UCC, unless it has given the Purchaser at least 30 days’ prior notice thereof
and promptly files appropriate amendments to all previously filed financing
statements or continuation statements.
 
Section 5.02.  Other Liens or Interests.  Except for the sales, transfers,
assignments and conveyances under this Agreement, the Seller will not sell,
contribute, pledge, assign, transfer or allow to be issued any First-Tier Asset
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any interest therein, and the Seller will defend the right, title, and
interest of the Purchaser in, to and under the First-Tier Assets against all
claims of third parties claiming through or under the Seller.  However, the
Seller’s obligations under this Section with respect to the First-Tier Assets
will terminate upon the payment in full of the 2014-A Exchange Note pursuant to
the Basic Collateral Agency Agreement and the 2014-A Exchange Note Supplement.
 
Section 5.03.  Indemnification.  The Seller will be liable under this Agreement
only to the extent of the obligations specifically undertaken by the Seller
under this Agreement, and agrees to the following:
 
(a)           The Seller will indemnify, defend and hold harmless the Purchaser,
and its officers, directors, employees and agents, from and against any and all
costs, expenses, losses, damages, claims and liabilities arising out of, or
imposed upon the Purchaser through, the willful misconduct, negligence or bad
faith of the Seller in the performance of its duties under this Agreement or by
reason of reckless disregard of the Seller’s obligations and duties under this
Agreement.
 
(b)           Promptly upon receipt by the Purchaser, or any of its officers,
directors, employees and agents, of notice of the commencement of any suit,
action, claim, proceeding or governmental investigation against it, the
Purchaser will, if a claim in respect of such suit, action, claim, proceeding or
investigation is to be made against the Seller under this Section, notify the
Seller of the commencement of such suit, action, claim, proceeding or
investigation.  The Seller may participate in and assume the defense and
settlement of any such suit, action, claim, proceeding or investigation at its
expense, and no settlement of such suit, action, claim, proceeding or
investigation may be made without the approval of the Seller and the Purchaser,
which approvals will not be unreasonably withheld or delayed.  The Seller’s
obligations under this Section will include reasonable fees and expenses of
counsel and expenses of litigation.  After notice from the Seller to the
Purchaser of the Seller’s intention to assume the defense of such suit, action,
claim, proceeding or investigation with counsel reasonably satisfactory to the
Purchaser, and so long as the Seller so assumes the defense of such suit,
action, claim, proceeding or investigation in a manner reasonably satisfactory
to the Purchaser, the Seller will not be liable for any expenses of counsel to
the Purchaser unless there is a conflict between the interests of the Seller and
the Purchaser, in which case the Seller will pay for the separate counsel to the
Purchaser.
 
 
10

--------------------------------------------------------------------------------

 
(c)           If the Seller makes any indemnity payments pursuant to this
Section and the Purchaser thereafter collects any of such amounts from others,
the Purchaser will promptly repay such amounts to the Seller, without interest.
 
(d)           The indemnity obligations set forth in Section 5.03(a) will be in
addition to any obligation that the Seller may otherwise have and will survive
the termination of this Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE SIX

 
MISCELLANEOUS PROVISIONS
 
Section 6.01.  Obligations of the Seller.  The obligations of the Seller under
this Agreement will not be affected by reason of any invalidity, illegality or
irregularity of the 2014-A Exchange Note or any 2014-A Lease or 2014-A Vehicle
allocated to the 2014-A Reference Pool.
 
Section 6.02.  Amendment.
 
(a)           This Agreement may be amended, supplemented or otherwise modified
from time to time by a writing executed by the parties hereto, without the
consent of any Securityholder, to cure any ambiguity, to correct or supplement
any provision herein which may be inconsistent with any other provision herein
or to add, change or eliminate any other provision with respect to matters or
questions arising under this Agreement that are not inconsistent with the
provisions of this Agreement; provided, that, (i) the Seller shall have
delivered to the Indenture Trustee an Opinion of Counsel or an Officer’s
Certificate of the Issuer to the effect that such action will not materially
adversely affect the interests of any Noteholders or (ii) the Rating Agency
Condition shall have been satisfied with respect to such amendment.
 
(b)           Each amendment, supplement or other modification of this Agreement
other than those provided for in Section 6.02(a) requires the consent of the
Majority Noteholders of the Controlling Class (or if the Notes are no longer
Outstanding, Holders of Certificates evidencing not less than a majority of the
aggregate Certificate Percentage Interests); provided, however, that no such
amendment may (i) increase or reduce in any manner the amount of, or accelerate
or delay the timing of, or change the allocation or priority of, collections of
payments on or in respect of the 2014-A Leases and 2014-A Vehicles or
distributions that are required to be made for the benefit of the
Securityholders, change the Interest Rate applicable to any class of Notes or
the Required Reserve Amount for the 2014-A Reserve Account, without the consent
of all holders of Notes then Outstanding or (ii) reduce the percentage of the
Note Balance of the Notes or of the Controlling Class the consent of the Holders
of which is required for any amendment to this Agreement without the consent of
all Holders of Notes or of the Controlling Class then Outstanding.
 
(c)           It shall not be necessary for the consent of any Person pursuant
to this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
 
(d)           Promptly after the execution of any such amendment, the Seller
shall furnish written notification of the substance of such amendment to the
Owner Trustee, the Indenture Trustee and the Rating Agencies.
 
Section 6.03.  Waivers.  No failure or delay on the part of the Seller, the
Purchaser, the Issuer or the Indenture Trustee in exercising any power, right
 
 
12

--------------------------------------------------------------------------------

 
 
or remedy under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any such power, right or remedy preclude any other
or further exercise thereof or the exercise of any other power, right or remedy.
 
Section 6.04.  Costs and Expenses.  The Seller will pay all expenses incidental
to the performance of its obligations under this Agreement and the Seller agrees
to pay all reasonable out-of-pocket costs and expenses of the Purchaser in
connection with the perfection as against third parties of the Purchaser’s
right, title and interest in and to the First-Tier Assets and the other property
and rights sold hereunder and the enforcement of any obligation of the Seller
hereunder.
 
Section 6.05.  Notices.  Unless otherwise specified in this Agreement, all
notices, requests, demands, consents, waivers or other communications to or from
the parties to this Agreement will be in writing, including e-mail.  Unless
otherwise specified in this Agreement, any such notice, request, demand, consent
or other communication will be delivered or addressed as set forth below or at
such other address or facsimile number as any party may designate by notice to
the other parties.
 
 
(i)
In the case of the Seller:

 
Mercedes-Benz Financial Services USA LLC
36455 Corporate Drive
Farmington Hills, Michigan  48331
Attention:  Steven C. Poling
E-mail:  steven.c.poling@daimler.com
Facsimile:  (248) 991-6962
 
 
(ii)
In the case of the Purchaser:

 
Daimler Trust Leasing LLC
c/o Mercedes-Benz Financial Services USA LLC
36455 Corporate Drive
Farmington Hills, Michigan  48331
Attention:  Michelle D. Spreitzer
E-mail:  michelle.d.spreitzer@daimler.com
Facsimile:  (248) 991-6962
 
Section 6.06.  Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement is held invalid, illegal or unenforceable,
then such covenants, agreements, provisions or terms will be deemed severable
from the remaining covenants, agreements, provisions and terms of this Agreement
and will in no way affect the validity, legality or enforceability of the other
covenants, agreements, provisions and terms of this Agreement or of the
First-Tier Assets or the rights of the holders thereof.
 
Section 6.07.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be an original, and all of which will together
constitute one and the same instrument.
 
Section 6.08.  Successors and Assigns.  All covenants and agreements contained
herein will be binding upon, and inure to the benefit of, the parties hereto and
their respective
 
 
 
13

--------------------------------------------------------------------------------

 
successors and permitted assigns, all as provided in this Agreement.  Any
request, notice, direction, consent, waiver or other instrument or action by a
party to this Agreement will bind the successors and assigns of such
party.  Except as otherwise provided in this Agreement, no other Person will
have any right or obligation under this Agreement.
 
Section 6.09.  No Petition.  Each of the Seller and the Purchaser covenants that
for a period of one year and one day (or, if longer, any applicable preference
period) after payment in full of all Exchange Notes, Notes and other Securities
it will not institute against, or join any Person in instituting against the
Initial Beneficiary, the Titling Trust, the Transferor, the Issuer or the 2014-A
Exchange Noteholder any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceedings, or other Proceedings under any Insolvency Law in
connection with any obligations relating to the 2014-A Exchange Note, any 2014-A
Notes or any 2014-A Basic Document and agrees that it will not cooperate with or
encourage others to institute any such Proceeding.
 
Section 6.10.  Table of Contents and Headings.  The Table of Contents and the
various headings in this Agreement are included for convenience only and will
not affect the meaning or interpretation of any provision of this Agreement.
 
Section 6.11.  GOVERNING LAW; SUBMISSION TO JURISDICTION.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
(b)           Each party to this Agreement submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State Court sitting in New York, New York for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated by the 2014-A Basic Documents.  Each party to
this Agreement irrevocably waives, to the fullest extent it may do so, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.
 
Section 6.12.  WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER 2014-A BASIC DOCUMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY SUCH OTHER 2014-A BASIC DOCUMENT.
 
Section 6.13.  Limited Recourse.  The Seller and the Purchaser agree that any
claim that the Seller or the Purchaser may seek to enforce against each other is
limited to the First-Tier
 
 
14

--------------------------------------------------------------------------------

 
 
Assets only and does not represent a claim against the assets of the Seller or
the Purchaser as a whole or any assets other than the First-Tier Assets.
 
Section 6.14.  Each Exchange Note Separate; Assignees of Exchange Note. Each
party hereto acknowledges and agrees (and each holder or pledgee of the 2014-A
Exchange Note, by virtue of its acceptance of such Exchange Note or pledge
thereof acknowledges and agrees) that (i) the Specified Interest is a separate
series of the Titling Trust as provided in Section 3806(b)(2) of Chapter 38 of
Title 12 of the Delaware Code, 12 Del. Code Section 3801 et seq., (ii) the
debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to (a) the 2014-A Exchange Note or the related
2014-A Reference Pool shall be enforceable against such 2014-A Reference Pool
only and not against any other Reference Pool or the Revolving Facility Pool and
(b) any other Exchange Note, any other Reference Pool, or the Revolving Facility
Pool shall be enforceable against such other Exchange Note, other Reference
Pools, or the Revolving Facility Pool only, as applicable, and not against the
2014-A Exchange Note or any 2014-A Lease or 2014-A Vehicle included in the
2014-A Reference Pool, (iii) except to the extent required by law, the leases
and the related leased vehicles included in the Revolving Facility Pool or
leases and the related leased vehicles included in any other Reference Pool with
respect to any other Exchange Note (other than the 2014-A Exchange Note
transferred hereunder which is related to the 2014-A Reference Pool) shall not
be subject to the claims, debts, liabilities, expenses or obligations arising
from or with respect to the 2014-A Exchange Note in respect of such claim, (iv)
no creditor or holder of a claim relating to (a) the 2014-A Exchange Note or the
related 2014-A Reference Pool shall be entitled to maintain any action against
or recover any assets allocated to any other Reference Pool, the Revolving
Facility Pool or any other Exchange Note or the assets allocated thereto (except
to the extent of amounts available to such Persons on a fully subordinated
basis) and (b) any other Reference Pool, the Revolving Facility Pool or any
other Exchange Note other than the 2014-A Exchange Note related to the 2014-A
Reference Pool shall be entitled to maintain any action against or recover any
assets allocated to the 2014-A Reference Pool and (v) any purchaser, assignee or
pledgee of an interest in the 2014-A Reference Pool or, the 2014-A Exchange
Note, must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (a) give to the Titling Trust a non-petition
covenant substantially similar to that set forth in Section 11.10 of the Titling
Trust Agreement and (b) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of any other Exchange Note to release all
claims to the assets of the Titling Trust allocated to the Revolving Facility
Pool and each other Reference Pool and, in the event that such release is not
given effect, to fully subordinate all claims it may be deemed to have against
the assets of the Titling Trust allocated to the Revolving Facility Pool and
each other Reference Pool.
 


 
15

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this First-Tier Sale
Agreement to be duly executed by their respective officers duly authorized as of
the day and year first above written.
 

 
MERCEDES-BENZ FINANCIAL SERVICES
USA LLC, as Seller
         
 
By:
        Name:       Title:          

 

 
DAIMLER TRUST LEASING LLC,
as Purchaser
         
 
By:
        Name:       Title:          

 
 
 
 
 
First-Tier Sale Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
 
In addition to the representations, warranties and covenants contained in the
First-Tier Sale Agreement, dated as of April 1, 2014 (the “First-Tier Sale
Agreement”), between Mercedes-Benz Financial Services USA LLC, as seller (the
“Seller”), and Daimler Trust Leasing LLC, as purchaser (the “Purchaser”), the
Seller hereby further represents, warrants and covenants to the Purchaser as
follows on the 2014-A Closing Date:
 
 
1.
The First-Tier Sale Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the 2014-A Exchange Note in favor of the
Purchaser, which security interest is prior to all other Liens and is
enforceable as such as against creditors of and purchasers from the Seller.

 
 
2.
The 2014-A Exchange Note constitutes a “general intangible”, “instrument”,
“certificated security”, or “tangible chattel paper”, within the meaning of the
applicable UCC.

 
 
3.
The Seller owns and has good and marketable title to the 2014-A Exchange Note
free and clear of any Liens, claim or encumbrance of any Person, excepting only
liens for taxes, assessments or similar governmental charges or levies incurred
in the ordinary course of business that are not yet due and payable or as to
which any applicable grace period shall not have expired, or that are being
contested in good faith by proper proceedings and for which adequate reserves
have been established, but only so long as foreclosure with respect to such a
Lien is not imminent and the use and value of the property to which the Lien
attaches is not impaired during the pendency of such proceeding.

 
 
4.
The Seller has received all consents and approvals to the sale of the 2014-A
Exchange Note under the First-Tier Sale Agreement to the Purchaser required by
the terms of the 2014-A Exchange Note to the extent that it constitutes an
instrument or a payment intangible.

 
 
5.
The Seller has received all consents and approvals required by the terms of the
2014-A Exchange Note, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Purchaser of its interest and rights in the 2014-A Exchange Note under
the First-Tier Sale Agreement.

 
 
6.
The Seller has caused or will have caused, within ten days after the 2014-A
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the sale of the 2014-A Exchange Note from the Seller to the Purchaser
and the security interest in the 2014-A Exchange Note granted under the
First-Tier Sale Agreement.

 
 
A-1

--------------------------------------------------------------------------------

 
 
 
7.
To the extent that the 2014-A Exchange Note constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Purchaser.

 
 
8.
Other than the transfer of the 2014-A Exchange Note from the Seller to the
Purchaser under the First-Tier Sale Agreement and from the Purchaser to the
Issuer under the Second-Tier Sale Agreement and the security interest granted to
the Indenture Trustee pursuant to the Indenture, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed the 2014-A
Exchange Note.

 
 
9.
The Seller has not authorized the filing of, nor is aware of, any financing
statements against the Seller that include a description of collateral covering
the 2014-A Exchange Note other than any financing statement relating to any
security interest granted pursuant to the 2014-A Basic Documents or that has
been terminated.

 
 
10.
No instrument or tangible chattel paper that constitutes or evidences the 2014-A
Exchange Note has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Indenture Trustee.

 
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the First-Tier Sale Agreement.
 
 
 
 
 
 
 
 
 
 
A-2

--------------------------------------------------------------------------------